DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The amendment filed 10 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Pages 2 and 3 of Applicant’s proposed amendment to the specification dated 10 February 2020 and Figure 3D.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification, as originally filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 20:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for a washer including an outer tab bent towards the front side of the impeller, and a second outer tab bent towards the locknut as required of independent claim 20.

Claim 21:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the system of claim 20, wherein the outer tab of the washer is bent into a slot in the front side of the impeller as required of dependent claim 21.

Claim 22:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); and, applicant’s disclosure as originally filed provides support for a relative stiff support to support a front side of the impeller, however, applicant’s disclosure as originally filed provides no support for the system of claim 20, wherein the relatively stiff support is configured to abut the backside of the impeller as required of dependent claim 22.

Claim 23:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the system of claim 20, wherein the relatively flexible support 

Claim 24:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the system of claim 23, wherein the spring member is a conical washer as required of dependent claim 24.

Claim 25:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for a washer including an outer tab bent towards the front side of the impeller, and a second outer tab bent towards the locknut as required of independent claim 25.

Claim 26:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the refrigerant compressor of claim 25, wherein the outer tab of the washer is bent into a slot in the front side of the impeller as required of dependent claim 26.

Claim 27:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); wherein the relatively flexible support is abuts the backside of the impeller as required of dependent claim 27.

Claim 28:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the refrigerant compressor of claim 25, wherein the relatively flexible support includes a shim member, a spring member and a spacing member, and 

Claim 29:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the refrigerant compressor of claim 28, wherein the spring member is a conical washer as required of dependent claim 29.

Claim 30:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the refrigerant compressor of claim 25, wherein the refrigerant compressor is a multi-stage compressor and includes a plurality of impellers fitted onto the shaft, a plurality of relatively stiff supports, and a plurality of relatively flexible supports, two or more of the plurality of impellers each including one of the plurality of relatively stiff supports and one of the plurality of relatively flexible supports as required of dependent claim 30.

Claim 31:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the refrigerant compressor of claim 25, wherein the impeller is fitted onto the shaft by one of a clearance fit, a transitional fit, and an interference fit as required of dependent claim 31.

Claim 32:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for a washer including an outer tab bent towards the front side of two or more of the plurality of impellers, and a second outer tab bent towards the locknut as required of independent claim 32.

Claim 33:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed 

Claim 34:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the system of claim 32, wherein the relatively flexible supports abuts the backside of the two or more impellers as required of dependent claim 34.

Claim 35:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the method of claim 32, wherein the plurality of relatively flexible supports each includes a shim member, a spring member, and a spacing member, and the shim member is configured to be in contact with the backsides of the two or more of the plurality of impellers as required of dependent claim 35.

Claim 36:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the method of claim 35, wherein the spring member is a conical washer as required of dependent claim 36.

Claim 38:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the system of claim 20, wherein the second outer tab of the washer is bent into a slot in the locknut as required of dependent claim 38.

Claim 39:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the refrigerant compressor of claim 25, wherein the second outer tab of the washer is bent into a slot in the locknut as required of dependent claim 39.

Claim 40:
Applicant’s disclosure as originally filed provides support for a washer including an inner tab (218) that fits into a shaft keyway or slot (219) and an outer tab (221) that is bent into a slot (222) on the outer diameter of the locknut (212) (applicant’s disclosure as originally filed page 7, lines 1-5); however, applicant’s disclosure as originally filed provides no support for the method of claim 35, wherein the second outer tab of the washer is bent into a slot in the locknut as required of dependent claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-21, 23-36 and 38-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.10,443,604 B2, hereinafter Harrison ‘604 in view of Seeh (DE 10 2014 106 568 A1) as provided by Seeh (US 2017/0047178 A1) as an English language equivalent.

Claim 20:
Harrison ‘604 discloses a system to clamp an impeller to a shaft in a refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, the impeller being fitted onto the shaft, comprising a relatively stiff support configured to be fitted onto an outside of the shaft and to support a front side of the impeller, the relatively stiff support including a locknut and a washer, the washer being disposed between the locknut and the front side of the impeller, the washer including and an outer tab (equivalent to Harrison ‘604 inner tab), and a second outer tab (equivalent to Harrison ‘604 outer tab) bent towards the locknut and a relatively flexible support configured to be fitted onto the shaft and to support a backside of the impeller, wherein the front side of the impeller receives a flow of refrigerant gas during operation, and the backside of the impeller is opposite to the front side of the impeller, and the relatively stiff support being positioned to relieve at least a portion of a thrust load on the impeller during operation, the thrust load being in a direction from the backside of the impeller to the front side of the impeller (Harrison ‘604 claim 1 - see claim mapping table below).
Harrison ‘604 fails to disclose or fairly suggest a washer tab bent towards the front side of the impeller.  Instead, Harrison ‘604 discloses an outer tab bent towards a locknut.  Seeh discloses a spring washer for a rotary switch comprising tabs (28) bent at right angles to the longitudinal direction (fig. 2, para [0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bend the washer tab of Harrison ‘604 against the longitudinal direction of the washer tab as taught by Seeh in order to align rotation of the washer with the (Seeh, fig. 2, para [0012]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Claim 21:
Harrison ‘604 in view of Seeh discloses the system of claim 20, wherein the outer tab of the washer is bent into a slot in the front side of the impeller (Seeh fig. 2, para [0028]).

Claim 23:
Harrison ‘604 in view of Seeh renders obvious the system of claim 20, wherein the relatively flexible support includes a shim member, a spring member and a spacing member, and the shim member is configured to be in contact with the backside of the impeller (Harrison ‘604 claim 2 - see claim mapping table below).

Claim 24:
Harrison ‘604 in view of Seeh renders obvious the system of claim 23, wherein the spring member is a conical washer (Harrison ‘604 claim 3 - see claim mapping table below).

Claim 25:
Harrison ‘604 discloses a refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising a shaft; an impeller fitted onto the shaft and (Harrison ‘604 claim 4 - see claim mapping table below).
Harrison ‘604 fails to disclose or fairly suggest a washer tab bent towards the front side of the impeller.  Instead, Harrison ‘604 discloses an outer tab bent towards a locknut.  Seeh discloses a spring washer for a rotary switch comprising tabs (28) bent at right angles to the longitudinal direction (fig. 2, para [0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bend the washer tab of Harrison ‘604 against the longitudinal direction of the washer tab as taught by Seeh in order to align rotation of the washer with the impeller (Seeh, fig. 2, para [0012]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Claim 26: 
Harrison ‘604 in view of Seeh renders obvious the refrigerant compressor of claim 25, wherein the outer tab of the washer is bent into a slot in the front side of the impeller (Seeh fig. 2, para [0028]).

Claim 27: 
Harrison ‘604 in view of Seeh renders obvious the refrigerant compressor of claim 25, wherein the relatively flexible support abuts the backside of the impeller (Harrison ‘604 claim 1 - see claim mapping table below).

Claim 28:
Harrison ‘604 in view of Seeh renders obvious the refrigerant compressor of claim 25, wherein the relatively flexible support includes a shim member, a spring member and a spacing member, and the shim member is configured to be in contact with the backside of the impeller (Harrison ‘604 claim 5 - see claim mapping table below).

Claim 29:
Harrison ‘604 in view of Seeh renders obvious the refrigerant compressor of claim 28, wherein the spring member is a conical washer (Harrison ‘604 claim 6 - see claim mapping table below).

Claim 30:
Harrison ‘604 in view of Seeh renders obvious the refrigerant compressor of claim 25, wherein the refrigerant compressor is a multi-stage compressor and includes a plurality of impellers fitted onto the shaft, a plurality of relatively stiff supports, and a plurality of relatively flexible supports, two or more of the plurality of impellers each including one of the plurality of relatively stiff supports and one of the plurality of relatively flexible supports (Harrison ‘604 claim 7 - see claim mapping table below).

Claim 31:
Harrison ‘604 in view of Seeh renders obvious the compressor of claim 25, wherein the impeller is fitted onto the shaft by one of a clearance fit, a transitional fit, and an interference fit (Harrison ‘604 claim 8 - see claim mapping table below).

Claim 32:
Harrison discloses a method of clamping an impeller to a shaft in a multi-stage compressor in a heating, ventilation, and air conditioning (HVAC) system, the multi-stage compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft, comprising: supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, the front side of the two or more impellers receiving a flow of refrigerant gas during operation, two or more of the plurality of impellers being supported by one of the plurality of relatively stiff supports, the plurality of relatively stiff supports including a locknut and a washer, the washer being disposed between the locknut and the front side of the two or more of the plurality of impellers, (Harrison ‘604 claim 9 - see claim mapping table below).
Harrison ‘604 fails to disclose or fairly suggest a washer tab bent towards the front side of the two or more of the plurality of impellers.  Instead, Harrison ‘604 discloses an outer tab bent towards a locknut.  Seeh discloses a spring washer for a rotary switch comprising tabs (28) bent at right angles to the longitudinal direction (fig. 2, para [0028]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to bend the washer tab of Harrison ‘604 against the longitudinal direction of the washer tab as taught by Seeh in order to align rotation of the washer with the impeller (Seeh, fig. 2, para [0012]). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.

Claim 33:
Harrison ‘604 in view of Seeh renders obvious the method of claim 32, wherein the outer tab of the washer is bent into a slot in the front side of the two or more of the plurality of impellers (Seeh, fig. 2, para [0028]).

Claim 34:
Harrison ‘604 in view of Seeh renders obvious the method of claim 32, wherein the plurality of relatively flexible supports abuts the backside of the two or more impellers (Harrison ‘604 claim 9 - see claim mapping table below).

Claim 35:
Harrison ‘604 in view of Seeh renders obvious the method of claim 32, wherein the plurality of relatively flexible supports each includes a shim member, a spring member, and a spacing member, and the shim member is configured to be in contact with the backsides of the two or more of the plurality of impellers (Harrison ‘604 claim 10 - see claim mapping table below).

Claim 36:
Harrison ‘604 in view of Seeh renders obvious the method of claim 35, wherein the spring member is a conical washer (Harrison ‘604 claim 11 - see claim mapping table below).

Claim 38:
Harrison ‘604 in view of Seeh renders obvious the system of claim 20, wherein the second outer tab of the washer is bent into a slot in the locknut (Harrison ‘604 claim 1 - see claim mapping table below).

Claim 39:
Harrison in view of Seeh renders obvious the refrigerant compressor of claim 25, wherein the second outer tab of the washer is bent into a slot in the locknut (Harrison ‘604 claim 4 - see claim mapping table below).

Claim 40:
Harrison ‘604 in view of Seeh renders obvious the method of claim 35, wherein the second outer tab of the washer is bent into a slot in the locknut (Harrison ‘604 claim 9 - see claim mapping table below).

Double Patenting – Claim Mapping
Instant Application – 16/600,670
U.S. Patent No. 10,443,604
Claim 20: A system to clamp an impeller to a shaft in a refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, the impeller being fitted onto the shaft, comprising;
a relatively stiff support configured to be fitted onto an outside of the shaft and to support a front side of the impeller,

the relatively stiff support including a locknut and a washer,

the washer including; an outer tab bent towards the front side of the impeller, and a second outer tab bent towards the locknut; and,
a relatively flexible support configured to be fitted onto the shaft and to support a backside of the impeller, wherein,


the front side of the impeller receives  a flow of refrigerant gas during operation, and the backside of the impeller is opposite to the front side of the impeller, and
the relatively stiff support being positioned to relieve at least a portion of a thrust load on the impeller during operation, the thrust load being in a direction from the backside of the impeller to the front side of the impeller.
Claim 1: A system to clamp an impeller to a shaft in a refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, the impeller being fitted onto the shaft, comprising;
a relatively stiff support to support a front side of the impeller, the relatively stiff support configured to be fitted onto an outside surface of the shaft,
the relatively stiff support including a locknut and a washer,

the washer including an inner tab and an outer tab, the inner tab fits into a slot on the shaft and the outer tab is bent into a slot on the locknut; and,
a relatively flexible support to support a backside of the impeller, the relatively flexible support configured to be fitted onto the shaft and abut the backside of the impeller, wherein
the front side of the impeller receives a flow of refrigerant gas in operation,   and the backside of the impeller is opposite to the front side of the impeller, and
the relatively stiff support is positioned to relieve at least a portion of a thrust load on the impeller during operation, the thrust load being in a direction from the backside of the impeller to the front side of the impeller.
Claim 23: The system of claim 20, wherein the relatively flexible support includes a shim member, a spring member and a spacing member, and the shim member is configured to be in contact with the backside of the impeller.
Claim 2: The system of claim 1, wherein the relatively flexible support includes a shim member, a spring member, and a spacing member; and the shim member is configured to be in contact with the backside of the impeller.
Claim 24: The system of claim 23, wherein the spring member is a conical washer.
Claim 3: The system of claim 2, wherein the spring member is a conical washer.
Claim 25: A refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising a shaft; an impeller fitted onto the shaft and
including a front side and a backside opposite to the front side, 
the front side of the impeller receiving a flow of refrigerant gas during operation, and

a thrust load during operation being in a direction from the backside of the impeller to the front side of the impeller;

the washer being disposed between the locknut and the front side of the impeller, the washer including
an outer tab bent towards the front side of the impeller,
and a second outer tab bent towards the locknut and
a relatively flexible support fitted onto the shaft to support the backside of the impeller.
Claim 4: A refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising: a shaft; an impeller
including a front side and a backside, the impeller being fitted onto the shaft,
the front side of the impeller receiving a flow of refrigerant gas in operation, and the backside of the impeller being opposite to the front side of the impeller, a thrust load being in a direction from the backside of the impeller to the front side of the impeller;

the washer being disposed between the locknut and the front side of the impeller, the washer including
an inner tab and an outer tab, the inner tab fits into a slot on the shaft and the outer tab is bent into a slot on the locknut: and
a relatively flexible support fitted onto the shaft and abutting the backside of the impeller to support the backside of the impeller.
Claim 27: A refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising a shaft; an impeller fitted onto the shaft and
including a front side and a backside opposite to the front side, 
the front side of the impeller receiving a flow of refrigerant gas during operation, and

a thrust load during operation being in a direction from the backside of the impeller to the front side of the impeller;


a relatively stiff support fitted onto an outside surface of the shaft on the front side of the impeller to support the front side of the impeller, the relatively stiff support being positioned to relieve at least a portion of the thrust load, and the relatively stiff support including a locknut and a washer,
the washer being disposed between the locknut and the front side of the impeller, the washer including

the relatively flexible support abuts the backside of the impeller.
Claim 4: A refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising: a shaft; an impeller
including a front side and a backside, the impeller being fitted onto the shaft,
the front side of the impeller receiving a flow of refrigerant gas in operation, and the backside of the impeller being opposite to the front side of the impeller, a thrust load being in a direction from the backside of the impeller to the front side of the impeller;
a relatively stiff support fitted onto an outside surface of the shaft on the front side of the impeller to support the front side of the impeller, the relatively stiff support positioned to relieve at            least a portion of the thrust load, the relatively stiff support including a locknut and a washer,
the washer being disposed between the locknut and the front side of the impeller, the washer including
an inner tab and an outer tab, the inner tab fits into a slot on the shaft and 
a relatively flexible support fitted onto the shaft and abutting the backside of the impeller to support the backside of the impeller.
Claim 28: The refrigerant compressor of claim 25, wherein the relatively flexible support includes a shim member, a spring member and a spacing member, and the shim member is configured to be in contact with the backside of the impeller.
Claim 5: The refrigerant compressor of claim 4, wherein the relatively flexible support includes a shim member, a spring member, and a spacing member; and the shim member is configured to be in contact with the backside of the impeller.
Claim 29: The refrigerant compressor of claim 28, wherein the spring member is a conical washer.
Claim 6: The refrigerant compressor of claim 5, wherein the spring member is a conical washer.
Claim 30: The refrigerant compressor of claim 25, wherein the refrigerant compressor is a multi-stage compressor and
includes a plurality of impellers fitted onto the shaft, a plurality of relatively stiff supports, and a plurality of relatively flexible supports, two or more of the plurality of impellers each including one of the plurality of relatively stiff supports and one of the plurality of relatively flexible supports.
Claim 7: The refrigerant compressor of claim 4, wherein the compressor is a multi-stage compressor and

includes a plurality of impellers fitted onto the shaft, a plurality of relatively stiff supports, and a plurality of relatively flexible supports, two or more of the plurality of impellers each including one of the plurality of relatively stiff supports and one of the plurality of relatively flexible supports.
Claim 31: The compressor of claim 25, wherein the impeller is fitted onto the shaft by one of a clearance fit, a transitional fit, and an interference fit.
Claim 8: The compressor of claim 4, wherein the impeller is fitted onto the shaft by one of a clearance fit, a transitional fit, and an interference fit.
Claim 32: A method of clamping an impeller to a shaft in a multi-stage compressor in a heating, ventilation, and air conditioning (HVAC) system, the multi-stage compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft,
comprising: supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, the front side of the two or more impellers receiving a flow of refrigerant gas during operation, two or more of the plurality of 
an outer tab bent towards the front side of the two or more of the plurality of impellers, and
a second outer tab bent towards the locknut: and supporting, with a plurality of relatively flexible supports fitted onto the shaft, a backside of the two or more impellers that is opposite the front side of the impeller, 



two or more of the plurality of  impellers being supported by one of the plurality of relatively flexible supports, wherein the relatively stiff supports are positioned to relieve at least a portion of a thrust load on the two or more     impellers during operation,

the thrust load being in a direction from the backside of the two or more impellers to the front side of the two or more impellers of the plurality of impellers.
Claim 9: A method of clamping an impeller to a shaft in a multistage compressor in a heating, ventilation, and air conditioning (HVAC) system, the compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft,
comprising supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, the front side of the two or more impellers receiving a flow of refrigerant gas in operation, two or more of the plurality of 
an inner tab and an outer tab, the inner tab fits into a slot on the shaft and 

the outer tab is bent into a slot on the locknut: and supporting, with a plurality of relatively flexible supports fitted onto the shaft, a backside of the two or more impellers, the plurality of relatively flexible supports abutting the backside of the two or more impellers, the backside of the two or more impellers being opposite the front side of the impeller,
two or more of the plurality of impellers being supported by one of the plurality of relatively flexible supports, wherein the relatively stiff supports are positioned to relieve at least a portion of the thrust load on the two or more impellers during operation of the compressor,
the thrust load being in a direction from the backside of the two or more impellers to the front side of the two or more impellers.
Claim 34: A method of clamping an impeller to a shaft in a multi-stage compressor in a heating, ventilation, and air conditioning (HVAC) system, the multi-stage compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft,
comprising: supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, the front side of the two or more impellers 
an outer tab bent towards the front side of the two or more of the plurality of impellers, and
a second outer tab bent towards the locknut: and supporting, with a plurality of relatively flexible supports fitted onto the shaft, a backside of the two or more impellers that is opposite the front side of the impeller, 



two or more of the plurality of  impellers being supported by one of the plurality of relatively flexible supports, wherein the relatively stiff supports are positioned to relieve at least a portion of a thrust load on the two or more     impellers during operation,

the thrust load being in a direction from the backside of the two or more impellers to the front side of the two or more impellers of the plurality of impellers wherein, the plurality of relatively flexible supports abuts the backside of the two or more impellers.
Claim 9: A method of clamping an impeller to a shaft in a multistage compressor in a heating, ventilation, and air conditioning (HVAC) system, the compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft,

comprising supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, 
an inner tab and an outer tab, the inner tab fits into a slot on the shaft and 

the outer tab is bent into a slot on the locknut: and supporting, with a plurality of relatively flexible supports fitted onto the shaft, a backside of the two or more impellers, the plurality of relatively flexible supports abutting the backside of the two or more impellers, the backside of the two or more impellers being opposite the front side of the impeller,
two or more of the plurality of impellers being supported by one of the plurality of relatively flexible supports, wherein the relatively stiff supports are positioned to relieve at least a portion of the thrust load on the two or more impellers during operation of the compressor,
the thrust load being in a direction from the backside of the two or more impellers to the front side of the two or more impellers.
Claim 35: The method of claim 32, wherein the plurality of relatively flexible supports each includes a shim member, a spring member, and a spacing member, and the shim member is configured to be in contact with the backsides of the two or more of the plurality of impellers.
Claim 10: The method of claim 9, wherein the plurality of relatively flexible supports each include a shim member, a spring member, and a spacing member, and the shim member is configured to be in contact with the backsides of the two or more of the plurality of impellers.
Claim 36: The method of claim 35, wherein the spring member is a conical washer.
Claim 11: The method of claim 10, wherein the spring member is a conical washer.
Claim 38: A system to clamp an impeller to a shaft in a refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, the impeller being fitted onto the shaft, comprising;
a relatively stiff support configured to be fitted onto an outside of the shaft and to support a front side of the impeller,


the relatively stiff support including a locknut and a washer,
the washer being disposed between the locknut and the front side of the impeller, 
the washer including; an outer tab bent towards the front side of the impeller, and a second outer tab bent towards the locknut; and,
a relatively flexible support configured to be fitted onto the shaft and to support a backside of the impeller, wherein,


the front side of the impeller receives  a flow of refrigerant gas during operation, and the backside of the impeller is opposite to the front side of the impeller, and
the relatively stiff support being positioned to relieve at least a portion of a thrust load on the impeller during operation, the thrust load being in a direction from the backside of the impeller to the front side of the impeller.
wherein the second outer tab of the washer is bent into a slot in the locknut.
Claim 1: A system to clamp an impeller to a shaft in a refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, the impeller being fitted onto the shaft, comprising;
a relatively stiff support to support a front side of the impeller, the relatively stiff support configured to be fitted onto an outside surface of the shaft,
the relatively stiff support including a locknut and a washer,
the washer being disposed between the locknut and the front side of the impeller,
the washer including an inner tab and an outer tab, the inner tab fits into a slot on the shaft and,

a relatively flexible support to support a backside of the impeller, the relatively flexible support configured to be fitted onto the shaft and abut the backside of the impeller, wherein
the front side of the impeller receives a flow of refrigerant gas in operation,   and the backside of the impeller is opposite to the front side of the impeller, and
the relatively stiff support is positioned to relieve at least a portion of a thrust load on the impeller during operation, the thrust load being in a direction from the backside of the impeller to the front side of the impeller 
and the outer tab is bent into a slot on the locknut;
Claim 39: A refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising a shaft; an impeller fitted onto the shaft and

the front side of the impeller receiving a flow of refrigerant gas during operation, and

a thrust load during operation being in a direction from the backside of the impeller to the front side of the impeller;


a relatively stiff support fitted onto an outside surface of the shaft on the front side of the impeller to support the front side of the impeller, the relatively stiff support being positioned to relieve at least a portion of the thrust load, and the relatively stiff support including a locknut and a washer,
the washer being disposed between the locknut and the front side of the impeller, the washer including
an outer tab bent towards the front side of the impeller,
and a second outer tab bent towards the locknut and
a relatively flexible support fitted onto the shaft to support the backside of the impeller wherein,
the second outer tab of the washer is bent into a slot in the locknut.
Claim 4: A refrigerant compressor in a heating, ventilation, and air conditioning (HVAC) system, comprising: a shaft; an impeller

the front side of the impeller receiving a flow of refrigerant gas in operation, and the backside of the impeller being opposite to the front side of the impeller, a thrust load being in a direction from the backside of the impeller to the front side of the impeller;
a relatively stiff support fitted onto an outside surface of the shaft on the front side of the impeller to support the front side of the impeller, the relatively stiff support positioned to relieve at            least a portion of the thrust load, the relatively stiff support including a locknut and a washer,
the washer being disposed between the locknut and the front side of the impeller, the washer including
an inner tab and an outer tab, the inner tab fits into a slot on the shaft and the outer tab is bent into a slot on the locknut: and
a relatively flexible support fitted onto the shaft and abutting the backside of the impeller to support the backside of the impeller
Claim 40: A method of clamping an impeller to a shaft in a multi-stage compressor in a heating, ventilation, and air conditioning (HVAC) system, the multi-stage compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft,
comprising: supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, the front side of the two or more impellers receiving a flow of refrigerant gas during operation, two or more of the plurality of 
an outer tab bent towards the front side of the two or more of the plurality of impellers, and
a second outer tab bent towards the locknut: and supporting, with a plurality of relatively flexible supports fitted onto the shaft, a backside of the two or more impellers that is opposite the front side of the impeller, 



two or more of the plurality of  impellers being supported by one of the plurality of relatively flexible supports, wherein the relatively stiff supports are positioned to relieve at least a portion of a thrust load on the two or more     impellers during operation,

the thrust load being in a direction from the backside of the two or more impellers to the front side of the two or more impellers of the plurality of impellers The method of claim 35, wherein the second outer tab of the washer is bent into a slot in the locknut.
Claim 9: A method of clamping an impeller to a shaft in a multistage compressor in a heating, ventilation, and air conditioning (HVAC) system, the compressor including a plurality of impellers arranged axially to be clamped to the shaft, the plurality of impellers being fitted onto the shaft,
comprising supporting, with a plurality of relatively stiff supports fitted onto an outside surface of the shaft, a front side of two or more of the plurality of impellers, the front side of the two or more impellers receiving a flow of refrigerant gas in operation, two or more of the plurality of 
an inner tab and an outer tab, the inner tab fits into a slot on the shaft and 

the outer tab is bent into a slot on the locknut: and supporting, with a plurality of relatively flexible supports fitted onto the shaft, a backside of the two or more impellers, the plurality of relatively flexible supports abutting the backside of the two or more impellers, the backside of the two or more impellers being opposite the front side of the impeller,
two or more of the plurality of impellers being supported by one of the plurality of relatively flexible supports, wherein the relatively stiff supports are positioned to relieve at least a portion of the thrust load on the two or more impellers during operation of the compressor,
the thrust load being in a direction from the backside of the two or more impellers to the front side of the two or more impellers.


Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamashita et al. (US 2014/0125208 A1 discloses a shaft configured to rotate a compressor impeller.  Vick et al. (US 2012/0093661 A1) discloses a plurality of compressor impellers mounted to a rotational shaft. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.